Exhibit 10.16

ENERNOC, INC.

SUMMARY OF REVISED 2013 EXECUTIVE OFFICER BONUS PLAN

At a meeting held on February 12, 2013 (the “Meeting”), based on the
recommendation of the Compensation Committee (the “Committee”) of the Board of
Directors (the “Board”) of EnerNOC, Inc. (the “Company”), the Board (i) approved
increases to the 2013 annual base salaries for each “named executive officer”
(as such term is used in Instruction 4 to Item 5.02 of Form 8-K) (collectively,
the “Named Executives”), (ii) revised the target bonus percentage (as a
percentage of base salary) for certain Named Executives in connection with any
2013 annual bonus amount paid to such Named Executives, and (iii) approved new
performance objectives (the “New Performance Targets”) for any bonus amounts in
excess of the amounts previously approved for each Named Executive under the
Company’s 2013 Executive Bonus Plan, as such plan is described in Exhibit 10.13
to the Company’s Annual Report on Form 10-K for the year ended December 31, 2011
filed with the Securities and Exchange Commission on March 15, 2012 (the “2013
Plan”), each as set forth below:

 

Name and Position

   New Base Salary      New  Target
Bonus
(% of Base
Salary)  

Timothy G. Healy
Chief Executive Officer and Chairman

   $ 600,000         85 %

David B. Brewster
President

   $ 525,000         80 %

David Samuels
Executive Vice President

   $ 400,000         80 %

Gregg Dixon
Senior Vice President of Marketing and Sales

   $ 350,000         115 %(1)

Kevin J. Bligh
Chief Accounting Officer

   $ 240,000         40 %(1)

 

(1) No change was made to Messrs. Dixon’s or Bligh’s target bonus amounts, which
remain at 115% and 40%, respectively, of their respective base salaries.

The increase in the annual bonus dollar amounts for each Named Executive under
the 2013 Plan will be determined based upon the Company’s achievement of the New
Performance Targets. Should the Named Executive remain employed by the Company
at the time the annual bonus amounts are payable under the 2013 Plan, the
increase in annual bonus dollar amounts under the 2013 Plan will be payable in
cash and/or shares of the Company’s common stock, par value $0.001 per share
(“Common Stock”), at the discretion of each Named Executive other than the Chief
Executive Officer, upon certification of the achievement of the New Performance
Targets by the Committee, such certification to be finalized between
February 1st and March 15th of 2014. The Company’s Chief Executive Officer and
Chairman, will receive 100% of the available increase in annual bonus dollar
amount in shares of Common Stock in early 2014, as provided by the terms of his
employment agreement with the Company.